Citation Nr: 0202091	
Decision Date: 03/05/02    Archive Date: 03/15/02

DOCKET NO.  96-12 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired skin 
disorder.  


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1973 to January 
1976.  

The current appeal arose from a March 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  The RO denied entitlement to 
service connection for skin rash of the groin and armpit 
area.  


The veteran requested and was scheduled on more than one 
occasion for a personal hearing before a Member of the Board 
of Veterans' Appeals (Board) at the RO.  Although he was 
notified of the time and date of the hearings by mail sent to 
his last known address, he failed to appear.  A hearing was 
rescheduled and he was notified by letter of the time and 
place of the hearing.  The record reflects that he again 
failed to appear for the scheduled hearing without good cause 
shown, and therefore, the hearing request is considered 
withdrawn.  38 C.F.R. § 20.704(b) & (d) (2001).  


FINDINGS OF FACT

1.  A chronic acquired skin disorder was not shown in 
service. 

2.  A chronic acquired skin disorder is not shown by the post 
service medical evidence of record.


CONCLUSION OF LAW

A chronic acquired skin disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran was seen in March 1973 with complaints of generalized 
rash.  The diagnosis was rule out rubella.  In April 1973, he 
was hospitalized for 2 days with an admitting diagnosis of 
rubella.  The final diagnosis was rubella.  

In October 1975 he was diagnosed with tinea cruris.  He was 
prescribed Tinactin.  At that same time he was seen with 
complaints of rash under his left arm.  He was prescribed 
Valisone.  No diagnosis was provided.  In November 1975 he 
was diagnosed with allergic rash.  The November 1975 
separation examination revealed a normal skin and lymphatics 
evaluation.

Associated with the claims file are private medical records 
dated from 1972 to 1984 that show the veteran was seen on 
occasion with complaints of axillary rash.  

The veteran was accorded a VA skin examination in December 
1994.  He reported a 19 year history of recurrent rash in 
groin and axilla.  This condition had been treated with 
topical steroids including Valisone.  The examination 
revealed minimal erythema of the left and right axilla.  The 
groin area was clear.  The diagnosis was seborrheic 
dermatitis.  

The veteran was accorded a VA skin examination in April 1997.  
He reported a recurrent rash that began in 1975.  He reported 
flare-ups, twice annually, which he attributed to his 
inaccessibility to a shower.  At the time of the examination, 
he had access to a shower and had not had a flare-up since 
1988 or 1989.  The diagnosis was history of seborrheic or 
irritant dermatitis.  The examiner noted that in the absence 
of a flare-up in the last eight years, he suspected that the 
condition was more of an irritant dermatitis.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).


Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

In light of the above, the Board is satisfied that all 
relevant facts pertaining to the issue on appeal have been 
properly developed to the extent possible, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  38 U.S.C.A. § 5103A(b)) 
(West Supp. 2001); see also McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub. nom, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

In this regard, the Board notes that the veteran was given 
the opportunity to submit additional evidence pertinent to 
his appeal and he was afforded the benefit of a 
contemporaneous VA skin examination.

In light of the above, VA has already met all obligations to 
the veteran under this new law.  Moreover, the veteran has 
been offered the opportunity to submit evidence and argument 
on the issue on appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand of 
his claim for adjudication by the RO under the new law would 
only serve to further delay resolution of the veteran's 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service connection

While the service medical records show that the veteran was 
intermittently treated for skin symptomatology, there is no 
evidence that he was found to have any chronic disease, nor 
was any shown at separation from service.

While the post service medical evidence of record shows a 
previous history of skin symptomatology, there is no 
competent evidence demonstrating the current existence of a 
chronic acquired skin disorder.

The competent evidence establishes that the veteran does not 
have a current disability, and his most recent VA examination 
shows he was diagnosed with skin disability by history only.  
The examiner specifically noted a quiescent period of eight 
years with no flare-ups.  

As stated above, a claim for service-connection for a 
disability must be accompanied by evidence, which establishes 
that the claimant currently has the claimed disability.  
Hickson v. West, 12 Vet. App. 247 (1999); See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).  In the 
absence of a diagnosis of a current disability, it follows 
that the veteran has no chronic skin disorder for which 
service connection can be granted.  

The veteran's own opinions and statements that he has a 
chronic skin disorder related to his period of service is not 
competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a current chronic skin disorder.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired skin 
disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired skin 
disorder is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

